        Case 1:20-cr-00006-PB Document 53 Filed 08/24/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA
        v.                                          Cr. No. 20-cr-06-01-PB
CHRISTOPHER CANTWELL
                                      PRETRIAL ORDER
  1. Counsel:       John S. Davis, AUSA
                    Anna Krasinski, AUSA
                    Eric Wolpin, AFPD
                    Jeff Levin, AFPD

  2. Type of Trial: Criminal

  3. Date of Trial: Jury Selection:         September 15, 2020
                    Jury Trial:             September 22, 2020

  4. Length of Trial Day: 9:30 a.m. to 4:30 p.m.

  5. Estimated Length of Trial: 5-7 days

  6. Questions of Law: Proposed Jury Instructions to be filed by August 27, 2020

  7. Evidentiary Issues: Motions In Limine to be filed by September 3, 2020

  8. Jury Selection: See Fed. R. Crim. P. 23, 24

     Proposed jury voir dire questions to be included in mailed questionnaire due four days
     after model instructions received from the Court. Proposed voir dire questions to be
     asked at jury selection due by September 8, 2020.

     There will be a total of eight peremptory challenges for the United States and a total of
     twelve peremptory challenges for the defendant. Twelve jurors and four alternates
     (resulting in two additional peremptory challenges for each side above those provided by
     Fed. R. Crim. P. 24(b)(2)) will be seated. Alternates will be retained through deliberation.

  9. Witness Lists:         Government’s Witness List to be filed by August 28, 2020
                            Defendant’s Witness List to be filed by September 4, 2020

     The parties shall exchange and file a list of witnesses they intend to call at trial. The
     parties may amend the list for good cause shown.
        Case 1:20-cr-00006-PB Document 53 Filed 08/24/20 Page 2 of 2



10. Exhibit Lists and Exhibits are to be premarked and submitted to the Clerk’s Office no
    later than 5 pm on September 1, 2020 (Government) and September 8, 2020 (Defendant),
    in accordance with the document entitled “Procedure For Marking Exhibits” which is
    attached hereto and made a part hereof. Any objections to exhibits shall be set forth
    briefly in writing seven days after the exhibits are provided; September 8, 2020 for
    Defendant’s objections and September 15, 2020 for the Government’s objections.
    Counsel shall notify each other by September 11, 2020 if a custodian will be required for
    any exhibit.

11. Disclosure: The prosecution has represented that its Brady disclosures have been made.
    Jencks disclosure will be made on September 8, 2020. Defendant shall provide any
    reciprocal Jencks disclosure on September 11, 2020. The prosecution will continue its
    practice of notifying defense counsel, via correspondence, of potentially exculpatory
    evidence revealed during witness trial preparation interviews.


     So Ordered.




Dated August 24, 2020                            /s/ Paul Barbadoro
                                                 United States District Court




                                             2
